DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  in line 2 the phrase “an apex and the apex is” should be replaced by “an apex, and wherein the apex is”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  in lines 1-2 the phrase “detecting the at least two images further comprises at least two image frames of video” should be replaced by “detecting the at least two images further comprises detecting at least two image frames of video”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitations "a first image” and “a second image" in line 2; however, it is unclear how or if these relate to the “at least two images” of parent claim 19. For examination purposes these will be interpreted as “a first image of the at least two images” and as “a second image of the at least two images”. Appropriate correction is required.
Regarding claim 20, the claim recites “the apex is identified by superimposing” which calls into question the scope of the claim and specifically calls into question what is meant by the terms “identified” and/or “superimposing”. Specifically, the ordinary meaning of superimposing merely refers to laying one image over another such elements from both images can be observed together. This sort of process does not do anything that could be interpreted as a determination or as an identification of feature(s). As such it appears to be the case that the claims are applying one or the other of the terms “identified” or “superimposing” in a manner not consistent with their ordinary meaning without redefining the term(s). In this instance the examiner also notes that the specification does notset forth a special definition for the terms. While limitations of the specification cannot be read into the claims, the examiner notes for compact prosecution that the only portion of the applicant’s specification, [0051] (citing US 20220265244 A1; hereafter merely the specification), to address the superimposition does not describe how an identification is conducted but instead iterates “several images in peri-pupillary area are superimposed to allow better definition of the ciliary body”. As such what is actually described in the specification is that combining images by superimposing also for better definition (accuracy) – i.e. allows for what would be understood as averaging if this had been conducted on the apex location data instead of on image data. Therefore and for compact prosecution purposes the examiner will presume that the claim merely requires that the images on which the identification step is performed are superimposed.
Claim 22 recites the limitation “wherein the superimposing occurs in time” which calls into question how the process of superimposing (i.e. spatially co-registering/co-locating) is performed. For examination purposes it will be presumed that the claim requires that the first image and the second image are detected at different points in time (e.g. sequentially).
Claims 21-24 are each similarly affected by the foregoing, at least by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instance the claim fails to further limit parent claim 20, as the statement “superimposing occurs in space” is inherent and covered by the definition of the term “superimpose” which is already present in claim 20.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process/method and therefore fall into one of the four statutory categories. Claim 19 recites “identifying a location from a plurality of locations corresponding to a position of the ciliary body in the eye”, which is directed towards an abstract idea (i.e. specifically a mental process).  In more detail, the examiner notes that as per MPEP 2106.04(a) the step of identifying a location clearly falls into the enumerated grouping “3)” cited therein. Then see also MPEP 2106.04(a)(2)(III) which further iterates:
“The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. A discussion of concepts performed in the human mind, as well as concepts that cannot practically be performed in the human mind and thus are not "mental processes", is provided below with respect to point A.”
As the claim language does not require any structure, aid, or computer element; the 101 evaluation with regards to this limitation is both complete and conclusive and shows that the courts have held such steps to be mere mental processes. However and for compact prosecution purposes the examiner notes that even if the claimed limitation had been performed on or performed using the assistance of a computer, that this would not, on its own, cause the claims to be directed to more than a mere mental process. See MPEP 2106.04(a)(2)(III) which further states:
“Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). Mental processes recited in claims that require computers are explained further below with respect to point C.”
Having clearly established why the step of identifying the location is an abstract idea, the examiner turns to the remaining step of the claims to determine whether or not the claims recite additional elements that amount to significantly more than the judicial exception.
In this instance the examiner notes that the only other limitation of claim 19 is the step of “detecting the at least two images”. However and referring to the guidance provided by MPEP 2106.04(d)(I) the examiner notes that extra-solution activities such as data gathering have been recognized by the courts to fail to integrate judicial exceptions into practical applications. Then see also MPEP 2106.05(g) which describes what is considerable to be insignificant extra-solution activity and which iterates both:
“Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information”
And “Below are examples of activities that the courts have found to be insignificant extra-solution activity: • Mere Data Gathering: … vi. Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).”
That is data gathering including specifically, e.g. ultrasound imaging for using in further analysis, has been held by the courts and is upheld in the MPEP as being insignificant and extra-solution and therefore cannot cause the claim to be more than an abstract idea.

Having established that claim 19 is ineligible for a patent under this title, the examiner turns to dependent claims 20-24 and further notes the following:
With regards to claim 20, and noting the 112(b) rejection thereof, this appears to require that a step of superimposing is performed and that the identifying is performed on the superimposed image. As such this regards the formatting of the data to be used in the identification (i.e. pre-solution activity as defined above) and not a further substantive limitation which would cause the claim to be substantively more than an abstract idea. Additionally and for compact prosecution and due to the claim being subject to a 112(b) rejection and interpretation, the examiner also notes that the mere use of a computer (e.g. as a means to overlay images) or other physical aid (e.g. pen and paper) is not actually claimed and is addressed by the examiner’s foregoing statements, see specifically the citations of MPEP 2106.04(a)(2) provided above, to show why this would not cause the claim to be patent eligible subject matter. The judicial exception is therefore not integrated into a practical application nor do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception.
With regards to claim 21 as best understood, the claim appears to merely recite or reiterate the definition of “superimpose” and therefore does not add any new steps or factors that would require additional consideration.
With regards to claim 22 as best understood, the claim appears to merely recite data gathering steps, e.g. specifically that the data is gathered from different time points, and therefore does not add any new steps or factors that would require additional consideration.
With regards to claim 23 the claim iterates that the step of identifying the location involves determining a shortest distance. In this instance the examiner notes that the claim requires further analysis as it clarifies and limits how the mental process is performed, but it ultimately does not cause the step of identifying to be such that it could not be performed in one’s head (e.g. see MPEP 2106.04(a)(2)(III) and note that subsection (A) thereof does not apply - as can be readily discerned from the difference between the examples cited therein and the claim limitation in question) such that the claim is still judged to be ineligible subject matter for the reasons addressed above.
With regards to claim 24, the claim addresses the data gathering steps, e.g. that the images are sequential/video, and therefore does not add any new steps or factors that would require additional consideration.
Therefore and for the foregoing reasons the examiner concludes that claims 19-24 are directed towards a judicial exception, specifically a mental process, without significantly more and are therefore not eligible subject mater under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL Anterior segment changes during accommodation in eyes with a monofocal intraocular lens: High-frequency ultrasound study by Marchini et al. (hereafter Marchini)

Regarding claim 19, Marchini teaches: 19. A method of analyzing at least two images of the anterior segment of an eye (see Marchini’s Abstract, noting e.g. the purpose statement), the method comprising:
detecting the at least two images (see Marchini’s Ultrasound Biomicroscopy section and in particular the Examination Techniques, Measurement Procedure, and Image Acquisition subsections thereof which, on pages 950-951 clarify that UBM video was taken and multiple frames/images of this video were stored, measured, and processed for each eye); and
identifying a location from a plurality of locations corresponding to a position of the ciliary body in the eye (the examiner notes that effectively any section of Marchini can be cited to teach as much; where even when regarding the ciliary body apex (e.g. as the dependent claims do) Marchini explicitly references a measure of the ciliary apex 23 times, and describes how many more of the measures he takes are related to or defined by the apex, see e.g. the Methods statement of the Abstract defines a measure with respect to the apex position. However and in order to compact prosecution by giving a single succinct citation, see the Measured Parameters section and Tables 1-2 thereof which on pages 951-953 describe identifying the ciliary body, and the apex, and the CRD thereof).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Marchini as applied to claim 19 above, and further in view of NPL Anterior segment biometry during accommodation imaged with ultra-long scan depth optical coherence tomography by Chixin et al. (hereafter Chixin).

Regarding claim 20, Marchini teaches the basic invention as given above in regards to claim 19, but Marchini does not use two images superimposed on each other as the image upon which his measurements are made and therefore Marchini alone would fail to fully teach: “20. The method of claim 19, wherein the position of the ciliary body is an apex and the apex is identified by superimposing a first image onto a second image.”
However Chixin, in the same or eminently related field of imaging of the anterior segment of the eye (see Chixin’s Abstract) teaches that one can superimpose multiple images of the anterior segment of the eye and that it was advantageous to do so and that these combined images can be then used for making measurements (see Chixin’s Methods section, where the third paragraph thereof states: “Image enhancement was realized by overlapping the two acquired images” where enhancement of the image is, unto itself, an advantage but where this same paragraph further iterates “Consequently, the scan depth was extended … Thus, this method is able to image the entire anterior segment along the optical axis through the pupil. The system may be readily accessible for use in clinics due to its cost-effective setup and contrast enhancement.” and/or see Chixin’s fifth paragraph thereof which states “The raw images were exported and then overlaid in registration with the lens anterior surface. The boundaries of the cornea and lens were outlined semi-manually in the construction image using custom software.21 Nine anterior segment parameters were determined with the post-process constructed images” showing that this process of increasing the resolution by overlaying the images does not affect their ability to be used for measurements) and also that these images are “superimposed in space” (regarding dependent claim 21 in particular, the fifth paragraph of Chixin’s Methods section iterates that these are “overlaid in registration” so as to be more than merely superimposed in space but actually registered to each other in space, and see also Chixin’s Fig. 1 which shows this constructed image and note that the image has no discernable blurring/misalignment).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the method of Marchini by superimposing his frames of UMB data prior to taking the measurements which identify the ciliary apex in the manner taught by Chixin because it would advantageously allow for making the measurements from an image which has enhanced contrast and depth as cited above.

Regarding claim 21, Marchini as modified by Chixin further teaches: 21. The method of claim 20, wherein the superimposing occurs in space (as best understood this is inherent in/taught by the act of superimposing – for compact prosecution purposes this is also/alternatively addressed above in regards to Chixin).

Regarding claim 22, Marchini as modified by Chixin further teaches: 22. The method of claim 20, wherein the superimposing occurs in time (see Marchini’s Ultrasound Biomicroscopy section and in particular the Examination Techniques, Measurement Procedure, and Image Acquisition subsections thereof which, on pages 950-951 clarify that UBM video was taken and multiple frames/images of this video were stored, measured, and processed for each eye so as to have first and second (and more) images that are distinct in time).

Regarding claim 23, Marchini as modified by Chixin further teaches: 23. The method of claim 20, wherein the apex is identified from the at least two images as the shortest distance between any two portions of contralateral ciliary bodies (see Marchini’s Fig. 1 noting the CRD as defined by its contralateral point in the depiction; and/or see Marchini’s Measured Parameters section and Tables 1-2 thereof which on pages 951-953 describe identifying the ciliary body, and the apex, and the CRD thereof, with the latter of these being particularly relevant).

Regarding claim 24, Marchini as modified by Chixin further teaches: 24. The method of claim 23, wherein the detecting the at least two images further comprises at least two image frames of video (see Marchini’s Ultrasound Biomicroscopy section and in particular the Examination Techniques, Measurement Procedure, and Image Acquisition subsections thereof which, on pages 950-951 clarify that UBM video was taken and multiple frames/images of this video were stored, measured, and processed for each eye).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793